NON-EMPLOYEE INTERIM CHIEF EXECUTIVE OFFICER

ENGAGEMENT AGREEMENT

 

This Non-employee Interim CEO Agreement ("Agreement") is entered into as of the
3rd day of October, 2007 (the “Effective Date”) by and between Genesis
Bioventures Inc., a New York corporation (the “Company”), and Experigen
Management Company, LLC, a Nevada corporation (“Management Company”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

1. Engagement. The Company hereby engages Mr. Lane, President of Management
Company, to perform those Non-employee Interim CEO duties set forth in the
Schedule A attached hereto and such other duties as may be requested from time
to time by the Board of Directors of the Company. Mr. Lane hereby accepts such
engagement upon the terms and subject to conditions set forth in this Agreement.
This agreement shall be ratified by the Board of Directors of Company.

2. Non-employee Interim Chief Executive Officer. Management Company agrees to
designate Mr. Lane, President of Management Company as the Non-employee Interim
CEO to Company to perform those duties of Non-employee Interim Chief Executive
Officer for Company as defined herein. Mr. Lane shall provide services as
Non-employee Interim CEO of Company.

 

3.  Directorship.  Executive will be nominated for election to the Company's
Board of Directors and at the pleasure of the Company's stockholders. Executive
agrees to serve as a Director on the Board, compensation to be determined by the
Compensation Committee of the Board of Directors.

4. Compensation.

A.          Base Fee. For the services rendered by Mr. Lane under this
Agreement, the Company shall pay to Management Company the compensation
specified in the Schedule A, subject to the terms and conditions set forth in
this Agreement.

B.          Achievement Bonus Fee. The Company shall pay Management Company an
Achievement Bonus  Fee annually based upon achievement by the Company of its
corporate goals as established and determined by the Board annually and for
other achievements by the Company or Mr. Lane during the year as approved by the
Compensation Committee of the Board. The Board or Compensation Committee, as
applicable, shall, in their respective sole discretion, determine whether such
corporate or other goals have been attained or other achievements have occurred.
   

C.

Life Insurance Policy.  The Company shall provide to Mr. Lane a life insurance
policy at no charge to Mr. Lane in the amount of $500,000 during the term of
this Agreement payable to Mr. Lane’s designated beneficiary.  Executive shall be
responsible for any federal and state income taxes imposed as a result of this
benefit.

5. Term and Survivability. The term of this Agreement shall be for a period of
24 Months (Twenty-Four Months), beginning on the Effective Date. Notwithstanding
the foregoing, either party shall have the right to terminate this Agreement at
any time, with or without cause.  If Management Company is terminated for-cause
it shall become effective immediately upon written notice to the other party.
 If Management Company is terminated without cause, this Agreement shall be
terminated upon 45 days written notice.

6. Termination Fee.  If Management Company is terminated for any reason other
than for cause or by voluntary termination by the Management Company, the
Management shall be entitle to receive a termination fee equal to three (3)
months base pay as defined in Schedule A Section 2(A) attached hereto.

 

7.

Termination.

A.           Voluntary Termination: In the event Agreement is terminated because
Mr. Lane voluntarily terminates his engagement with Company before October 3,
2008, then:

(1).

 Mr. Lane shall return to the Company the Series C Convertible Preferred Stock
as specified in Schedule A:

(2).

Company will not pay the engagement termination fee, or any portion thereof to
Mr. Lane; and

(3).

Mr. Lane will receive any unpaid portion of his engagement fee through the date
of termination.

B.           Change-of-Control. In the event that Agreement has not been
terminated prior to a “Change-of-Control” (as described below), upon a
“Change-of-Control”, Mr. Lane shall retain the percentage of his ownership that
will have vested at the time of Change of Control.  Under the Change-of-Control
agreement with the Company, a “Change-of-Control” is deemed to occur upon the
occurrence of any of the following events:

 

(1).

Company’s dissolution or liquidation;

(2).         a merger or consolidation in which Company is not the surviving
corporation;

(3).         a merger in which Company is the surviving corporation but after
which Company shareholders prior to such merger (other than any shareholder
which merges (or which owns or controls another corporation which merges) with
us in such merger) owns less than 50% of the voting shares or another equity
interest in Company after such merger;

 

(4).

a sale of substantially all of Company assets; or

(5).         an acquisition, sale or transfer of a majority of Company’s
outstanding shares by tender offer or similar transaction;

C.           Termination for Cause. In the event Agreement is terminated by the
Company because Mr. Lane: (i) is convicted of (including a plea of guilty or no
contest as to) any crime (whether or not involving the Company) constituting a
felony, indictable offense, or offense punishable by incarceration in excess of
six months; (ii) has engaged in any substantiated act involving moral turpitude;
(iii) Mr. Lane’s gross neglect or misconduct in the performance of engagement
duties including the willful failure or refusal to perform such duties as may
reasonably be assigned to Mr. Lane by the Board of Directors of the Company
consistent with Mr. Lane’s Non-employee Interim CEO position, or (iv) a material
breach of any provision of this Agreement; provided, however, that with respect
to clauses (iii) or (iv), the Company will give to Mr. Lane advance notice so
that Mr. Lane will have at least ten business days to cure any such breach, the
engagement termination fee will not be payable; provided that in such event,
however, the Company would pay to Management Company amounts due to Management
Company pursuant to paragraph 3 hereof prorated to the date of such termination.

D.          By Death. The Agreement shall terminate automatically upon the death
of Mr. Lane. In such event, the Company shall pay to Management Company or his
estate, as the case may be, any accrued Base Fee and any Bonus compensation to
the extent earned.

Upon termination of this Agreement the following sections of this Agreement
shall survive such termination, for the period, if any, set further therein:
Sections 3, 7, 8, 9, 10, 11, 12, 14, 15, 17, 18, 20.

8. Costs and Expenses of Management Company's Performance. Except as set forth
in the attached Schedule, all costs and expenses of Management Company's
performance hereunder shall be borne by the Company, so long as the Company
agrees in writing to reimburse or pay such costs and expenses.

9. Taxes. As an independent contractor, Management Company acknowledges and
agrees that it is solely responsible for the payment of any taxes and/or
assessments imposed on account of the payment of compensation to, or the
performance of services by Management Company pursuant this Agreement,
including, without limitation, any unemployment insurance tax, federal and state
income taxes, federal Social Security (FICA) payments, and state disability
insurance taxes. The Company shall not make any withholdings or payments of said
taxes or assessments with respect to amounts paid to Management Company
hereunder; provided, however, that if required by law or any governmental
agency, the Company shall withhold such taxes or assessments from amounts due
Management Company, and any such withholding shall be for Management Company's
account and shall not be reimbursed by the Company to Management Company.
Management Company expressly agrees to make all payments of such taxes, as and
when the same may become due and payable with respect to the compensation earned
under this Agreement.

10. Confidentiality. For a period of twenty four months from the termination of
this Agreement, Management Company agrees that Management Company will not,
except when required by applicable law or order of a court, during the term of
this Agreement or thereafter, disclose directly or indirectly to any person or
entity, any Trade Secrets (as defined below) or Confidential Information (as
defined below) or other information treated as confidential by the Company
known, learned or acquired from the Company by the Management Company during the
period of the Management Company's engagement by the Company. For purposes of
this Agreement, "Confidential Information" shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates, or
proprietary information of third parties in the possession of the Company or any
of its affiliates, and any nonpublic technical, training, financial and/or
business information treated as confidential by the Company or any of its
affiliates, including such information, knowledge, Trade Secret or data
conceived, originated, discovered or developed by Management Company hereunder.
For purposes of this Agreement, "Trade Secrets" shall include, without
limitation, any formula, concept, pattern, processes, designs, device, software,
systems, list of customers, training manuals, marketing or sales or service
plans, business plans, marketing plans, financial information, or compilation of
information which is used in the Company's business or in the business of any of
its affiliates.

Confidential Information and Trade Secrets shall not include, and the foregoing
shall not apply to, information that is (i) generally available to the public
other than a result of a disclosure by Management Company; (ii) available to
Management Company on a non-confidential basis prior to the disclosure by
Company to Management Company; (iii) available to the Management Company on a
non-confidential basis from a source other than Company or is affiliates,
provide, however, that such source is not bound by a confidentiality agreement;
or (iv) required to be disclosed by Management Company by law or pursuant to
court order. Management Company shall notify the Company of any information that
comes to its attention that might indicate that there has been a loss of
confidentiality with respect to the Confidential Information.

11. Return of the Company’s Proprietary Materials. Management Company agrees to
deliver promptly to the Company on termination of this Agreement for whatever
reason, or at any time the Company may so request, all documents, records,
artwork, designs, data, drawings, flowcharts, listings, models, sketches,
apparatus, notebooks, disks, notes, copies and similar repositories of
Confidential Information and any other documents of a confidential nature
belonging to the Company, including all copies, summaries, records,
descriptions, modifications, drawings or adaptations of such materials which
Management Company may then possess or have under its control. Management
Company further agrees that upon termination of this Agreement, Management
Company's, employees, Management Company’s, agents or independent contractors
shall not retain any document, data or other material of any description
containing any Confidential Information or proprietary materials of the Company.

12. Assignment of Proprietary Rights. Other than the Proprietary Rights listed
on the Schedule attached hereto, Management Company hereby assigns and transfers
to the Company all right, title and interest that Management Company may have,
if any, in and to all Proprietary Rights (whether or not patentable or
copyrightable) made, conceived, developed, written or first reduced to practice
by Management Company, whether solely or jointly with others, during the period
of Management Company's engagement by the Company which directly relate to and
claim an improvement upon the technology or intellectual property owned by the
Company.

Management Company acknowledges and agrees that the Company shall have all
right, title and interest in, among other items, all research information and
all documentation or manuals related thereto that Management Company develops or
prepares for the Company hereunder during the period of Management Company's
engagement by the Company and that such work by Management Company shall be work
made for hire and that the Company shall be the sole author thereof for all
purposes under applicable copyright and other intellectual property laws. With
respect to all Proprietary Rights which are assigned to the Company pursuant to
this Section 8, Management Company will assist the Company in any reasonable
manner for reasonable compensation to obtain for the Company's benefit patents
and copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Management Company will execute, when requested, patent and
copyright applications and assignments thereof to the Company, or other persons
designated by the Company, and any other lawful documents deemed necessary by
the Company to carry out the purposes of this Agreement.

13. Trade Secrets of Others. Management Company represents to the Company that
its performance of all the terms of this Agreement does not and will not breach
any agreement to keep in confidence proprietary information or trade secrets
acquired by Management Company in confidence or in trust prior to its engagement
by the Company, and Management Company will not disclose to the Company, or
induce the Company to use, any confidential or proprietary information or
material belonging to others. Management Company agrees not to enter into any
agreement, either written or oral, in conflict with this Agreement.

14. Other Obligations. Management Company acknowledges that the Company, from
time to time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work thereunder or regarding the confidential nature of
such work. Management Company agrees to be bound by all such obligations and
restrictions made known to him in writing by the Company and to take action as
may be reasonably required to discharge the obligations of the Company
thereunder.

15. Independent Contractor. Management Company and designated Non-employee
Interim CEO individually shall not be deemed to be employees or agents of the
Company for any purpose whatsoever. Management Company shall have the sole and
exclusive control over its employees, consultants or independent contractors who
provide services to the Company on behalf of Management Company, and over the
labor and employee relations policies and policies relating to wages, hours,
working conditions or other conditions of its employees, consultants or
independent contractors.

16. Directors and Officers Insurance. The Company shall, at its own expense, at
all times maintain a minimum of $2,000,000 (Two Million Dollars) Directors and
Officers insurance.

17. Key Man Insurance. Company shall have the right to secure, in its own name
or otherwise, and at its own expense, life, disability, accident or other
insurance covering Executive and Executive shall have no right, title or
interest in or to such insurance. Executive shall assist Company in procuring
such insurance by submitting to reasonable examinations and signing such
applications and other instruments as may be required by the insurance carriers
to which applications is made for any such insurance.

18. Indemnification. The Company shall, at its own expense, defend, indemnify
and hold harmless the Management Company and Management Company’s employees,
consultants or independent contractors who provide services for Company on
behalf of Management Company from and against any and all liabilities, claims,
actions, losses, costs and expenses (including reasonable attorneys' fees and
disbursements) (i) relating to or arising out of the Company's actual or alleged
violation of any law, statute, ordinance, order, rule or regulation; or (ii) to
the extent such Claim is primarily and directly based upon information or
direction provided by the Company to Management Company and Management Company’s
employees, consultants and independent contractors; provided, however, the
foregoing shall not apply to any portion of such Claims to the extent it is
found to have resulted primarily and directly from Management Company’s (A)
infringement of any United States patent, foreign letters patent, license,
trademark, copyright, trade secret or any other proprietary right other than as
may be directed or induced by the Company for the services provided by
Management Company hereunder; (B) breach of this Agreement or any other
agreement; (C) violation of any law, statute, ordinance, order, rule or
regulation; or (D) any negligence or intentional misconduct in connection with
such performance. This indemnification is not voided by the termination of this
agreement.

19. Non-Solicitation.     Management Company and its employees, consultants and
independent contractors will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve-month period immediately prior to the termination of this
Agreement for any reason, an employee of the Company, or otherwise seek to
adversely influence or alter such individual's relationship with the Company; or
(ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Company to terminate or otherwise alter
his, her or its relationship with the Company or any of its affiliates.

20. Equitable Remedies. In the event of a breach or threatened breach of the
terms of this Agreement by Management Company, the parties hereto acknowledge
and agree that it would be difficult to measure the damage to the Company from
such breach, that injury to the Company from such breach would be impossible to
calculate and that monetary damages would therefore be an inadequate remedy for
any breach. Accordingly, the Company, in addition to any and all other rights
which may be available, shall have the right of specific performance, injunctive
relief and other appropriate equitable remedies to restrain any such breach or
threatened breach without showing or proving any actual damage to the Company.

21. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of California.

22. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.

23. Prohibition of Assignment. This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Management Company
without the prior written consent of the Company. Any assignment of rights or
delegation of duties or obligations hereunder made without such prior written
consent shall be void and of no effect.

24. Approval of Public Communications and Press Releases. Management Company and
Company agree that any and all public announcement regarding Management Company
or Non-employee Interim CEO must be approved by Management Company in advance.

25. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.

26. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.

27. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice):

(i) If to the Company:

Genesis Bioventures, Inc.

Attn. Barrett Evans

10940 Wilshire Blvd., Suite 600

Los Angeles, CA 90024

 

Ph:

(310)-443-4100

Fax:  (310) 861-1033

Attn: Legal Department

 

(ii) If to Management Company:

 

Experigen Management Company, LLC

 

c/o Douglas C. Lane, President

 

 

10940 Wilshire Blvd.

 

 

Suite 600

 

 

Los Angeles, CA 90024

 

 

Ph:

(310) 443-4100

 

 

Fax: (310) 443-4220

 

 

 

 

 

 

 

 

 

 

Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date received, as the case
may be.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting,
Confidentiality, and Proprietary Rights Agreement as of the day and year first
above written.

 

Genesis Bioventures, Inc.

 

 

By: _____________________________

__________________

 

Name: Barrett Evans

Date

 

 

Title: Director & Compensation Committee

 

 

 

 

 

 

 

 

 

Experigen Management Company, LLC

 

 

By: _____________________________

__________________

 

Douglas C. Lane, President

Date

 

 

 

 

 

 

 


















































































 

 

Schedule A




1.

Duties of the Non-employee Interim CEO:




 

a.

Perform the duties and responsibilities of the Chief Executive Officer of the
Company;




 

b.

Perform other duties as directed by the Board of Directors of the Company,




2.

Compensation to Management Company:




 

a.

Company shall pay Management Company $22,900 (USD Twenty-Two Thousand Nine
Hundred Dollars) per month to be disbursed no less frequent than once per month,
on the beginning of each month of Non-employee Interim CEO service.




 

b.

Company shall grant Management Company in Company Convertible Preferred C Stock
equal to 10% of Company common stock on as converted fully diluted basis, as
follows:

1)Fifty (50) shares of Series C Convertible Preferred Stock on execution of this
agreement, however, if this Agreement is terminated for any reason other than
termination without cause by the Company, change in control of the Company or
death during the first twelve (12) months the Management Company shall return to
the Company the shares of Series C Convertible Preferred Stock on a pro rata
basis for every month not completed by the Management Company;

2) Ten (10) shares of Series C Convertible Preferred Stock at the end of every
fiscal quarter commencing on the one (1) year anniversary of this Agreement.  If
Management Company is still engaged at the end of the 24 month term as
contemplated by this Agreement it shall receive the remaining 10 shares of
Series C convertible Preferred Stock.

3)  If there is a change in control of the Company as defined by Section 7 (B)
of this Agreement, the Management Company shall be entitled to receive the
entire stock grant as contemplated by this section immediately upon a change in
control.

4)  If this Agreement is terminated for any reason, the Series C Convertible
Preferred Stock issued to Management Company shall automatically convert to
common stock pursuant to the terms of the Series C Certificate of Designation on
the date of termination.

 

 

 









